DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1-4 are amended. Claims 1-4 are examined herein.
Status of Previous Rejections
The rejections of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of the amendments.
The rejections of Claims 1-4 under 35 U.S.C. 102(a) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Unami (US 2007/0089562) are maintained.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 102(a) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Unami (US 2007/0089562).
Regarding claims 1, and 3-4, Unami teaches an alloyed steel powder comprising iron-based alloy containing Mo, wherein Mo content is 0.4 mass % to 1.8 mass % and Mn content is 0.1-0.4 mass% (Table 1, , Sample No. 2-4, 7-9, 11-15, 17-19 and 21-25), which meets the composition limitations recited in claims 1 and 3-4.
Unami discloses that the powder is made by water atomization and the average particle size D50 is 70 to 90 µm ([0072]; [0103]; [0104]), which meets the particle limitation recited in claim 1. 
Unami does not explicitly disclose that among particles contained in the alloyed steel powder, those particles having an equivalent circular diameter of 50 µm to 200 µm have a number average of solidity of 0.70 to 0.86.
However, in view of the fact that Unami teaches an alloy powder that meets the recited composition and the powder is made by water atomization that is the same method used in instant application, one of ordinary skill in the art would expect that the alloy powder disclosed by Unami to meet the limitation that among particles contained in the alloyed steel powder, those particles having an equivalent circular diameter of 50 µm to 200 µm have a number average of solidity of 0.70 to 0.86. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
Regarding the amended feature “a pre-alloyed steel powder”, Unami disclosed that the prealloyed Mo content in the iron-based powder is 0.62 mass% and the prealloyed Mn content is 0.21 mass% (Table 1, Sample No. 2-4 and 7). Thus, the iron-based powder disclosed by Unami prior to diffusion bonding meets the pre-alloyed steel powder recited in claims 1 and 3-4.
Regarding claim 2, Unami discloses that the iron-based alloy contains 0.02 mass% or less Ni, 0.01 mass% or less Cr and 0.03 mass% or less Si ([0064]; [0067]), which meets the limitation recited in claim 2.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/768692 (US 20210138547). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of copending Application No. 16/768692 teach all the limitations recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. 
The applicants argued that Unami teaches an alloyed steel powder containing Mo adhered to the surfaces of said iron-based powder in the form of a powder by diffusion bonding. See Abstract, claim 1, and paragraph [0022[ of Unami. Unami does not disclose a pre-alloyed steel powder. Thus, Unami fails to disclose each and every element recited in claim 1. Moreover, the disclosure of Unami does not reasonably enable one having ordinary skill in the art to modify its alloyed steel powder to make and use the claimed pre-alloyed steel powder without undue experimentation.
In response, Unami disclosed that the prealloyed Mo content in the iron-based powder is 0.62 mass% and the prealloyed Mn content is 0.21 mass% (Table 1, Sample No. 2-4 and 7). Thus, the iron-based powder prior to diffusion bonding disclosed by Unami meets the pre-alloyed steel powder recited in claims 1 and 3-4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733